Order entered February 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01518-CV

                    AMARJIT SINGHA AND ALL OTHER OCCUPANTS
                OF 315 ORIOLE COURT, MURPHY, TEXAS 75094, Appellants

                                             V.

                FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Collin County, Texas
                          Trial Court Cause No. 002-02893-2012

                                         ORDER
        We GRANT appellants’ February 20, 2014 unopposed motion for an extension of time to

file a reply brief. We ORDER the reply brief tendered this Court on February 20, 2014 filed as

of that date.


                                                    /s/   ADA BROWN
                                                          JUSTICE